Chief Justice Hayt
delivered the opinion of the court.
This is a collateral as distinguished from a direct proceeding by appeal or writ of error attacking the judgments or orders of sale of the county court of Jefferson county, a court of general jurisdiction and having particularly in charge the administration of estates.
If the court administering upon the estates had jurisdiction of the subject-matter and of the parties, its orders and judgments are not open to attack in this proceeding. Moreover, even where the attack is direct upon appeal or writ of error “ Public policy and common justice require that judgments of courts of record of long standing, and upon the faith of which property rights have been acquired, should not be disturbed, except for the most manifest error.” Sloan v. Strickler, 12 Colo. 179.
In this instance the property was sold twice, and the fact that the court after setting aside the first sale ordered a resale upon a motion or petition, referring to the previous petition for many of the facts relied upon, was at most a mere *551irregularity and not open to attack in this proceeding. The statute under which the proceedings were had in the county court requires, in case the executor or administrator desires to sell the real estate of a decedent, that he shall present a petition setting forth:
First. “ The amount and value of the personal estate, according to the inventory and appraisement thereof, and if sale has been made of such personal estate, the amount received from such sale.”
Second. “ The amount of debts and claims allowed against the estate and the amount still existing and not allowed, so far as the same may be known.”
Third. “ The amount of legacies, if any, for the payment of which resort must be had to the real estate, and describing particularly the whole of the real estate whereof the decedent died seized, or in or to which he or she, at the time of his or her decease, had any interest, claim or right.”
Fourth. “ The nature of his or her claim, right or title.”
Fifth. “The nature and value of the several parcels of such real estate respectively, and if the same or any thereof are incumbered, the nature and amount of such incumbrance, and pray the aid of the court in the premises.”
It is claimed in this case that the petition filed in the matter of the estate of Maria Standring, deceased, does not show either the insufficiency of the personal property to pay the debts and charges against the estate, or a necessity for the sale of the real property, or any portion thereof. The petition does, in fact, disclose the nature, extent and value of all the personal property belonging to the estate, and contains a detailed statement of facts from which it sufficiently appears that the personal property is not sufficient to meet the claims and costs allowed against the estate, and consequently it does show the necessity for resort to the real property. The case is unlike the case of Haynes v. Meeks, 20 Cal. 288, relied upon by counsel. In that case there was no attempt to comply with the statute with respect to either the personal or real property. It also appeared that the administrator *552making the sale was never legally appointed to the position, and was not at the time entitled to act in such capacity. Moreover, plaintiff in error was a party to the proceedings resulting in the sale of the one half interest in the property standing of record in the name of Maria Standring, deceased ; she appeared and answered and is bound by the findings and judgment of the court. Grignon's Lessee v. Astor, 2 Howard, 319.
The order of sale in that case is conclusive as to such interest in this. It contains the following, inter alia:
“ This matter coming on to be heard upon the petition of Charles W. Reitler, administrator of the estate of Maria Standring, deceased, and the answer of the defendant Elizabeth Bateman, thereto, and the court being fully advised in the premises, after argument of counsel on behalf of plaintiff and defendant, and it appearing to the court that said petition asks for leave to re-sell the real estate of said deceased, more fully described and set out in the petition filed by said administrator, for the sale of said real estate, to pay the debts of said defendant and the expenses of administration of said estate, and it further appearing to the court that the sale of said premises made by said administrator under the decree of this court duly made and entered on the 16th day of December, 1885, was set aside and the report of said sale by said administrator made of his doings and proceedings under such decree was not confirmed; and, it further appearing to the court, that the necessity stills exists that the said interests of said deceased in said real estate be re-sold, to pay the debts of said deceased and the expenses of administration. ' And it further appearing to the court that the personal estate of said deceased is not sufficient as it now appears by the sum of $2,975.85, to pay the debts against such estate and expenses of administration, and that all the facts and material allegations set out in said decree and petition still appear and exist.”
As to the undivided interest standing in the name of Robert Standring at the time of his death, the claim of plaintiff is *553that Maria Stanching survived the death of her husband a brief period, and that as such survivor the real estate held by him descended to his wife as the sole heir at law, and that upon Mrs. Standring’s death the whole estate passed to her sister, the plaintiff in error.
The petitions for the sale of the realty were filed in both estates at the same time and great care is manifested throughout the proceedings. The petitioner, evidently desirous of complying with the statute in every particular, made the living heirs of Robert Standring, so far as known, parties defendant in the proceeding with respect to the realty standing in his name at the time of his death, while in the estate of Maria Standring, plaintiff in error, Elizabeth Bateman, was made the sole defendant. At the time it was not known who died first, Robert or Maria, and the court administered the estate as separate estates, leaving the question of survivorship to be thereafter determined.
If it be conceded that plaintiff in error should have been made a party defendant in re the estate of Robert Standring, she still has no standing in a court of equity upon the present bill. She was of legal age at the time the estates were in process of administration; she was a party defendant in a proceeding in which an undivided one half interest in the property was sold. The sales were made at the same time; the advertisements were inserted eotemporaneously, and both interests were offered for sale and sold together at public auction, all of which must have been known to plaintiff in error.
If she was entitled to the portion owned by Robert Stand-ring at the time of his demise she should have set up such claim; instead of doing this she waited nearly four years after the confirmation of the sale before asserting such claim. In the meantime a portion of the property had been deeded by the purchasers, and third parties had paid out large sums upon the faith of the order of the court. During all this time the purchasers had been in possession, presumably paying taxes upon the property, or otherwise it would have been *554sold for taxes. In this new country the value of city property fluctuates continually, and parties claiming title thereto cannot be allowed, with full information, to remain silent for years, while interested parties invest on the strength of a title apparently perfect.
To allow plaintiff in error to maintain this suit would he a manifest injustice and a fraud upon the rights of the defendants. By a familiar principle a party who is guilty of laches, or unreasonable delay in asserting his rights, must be denied equitable relief. ■ The authorities are believed to be uniform upon this question. Great West Min. Co. v. Woodmas of Alston Min. Co., 14 Colo. 90; Dunne et al. v. Stotesbury, 16 Colo. 89; Executors v. Van Rensselaer, 1 Johnson’s Chan. 343; Ford v. Loomis, 33 Mich. 121; Herman’s Estoppel and Res Judicata, vol. 2, secs. 939, 951, 1063 and 1221.
The judgment of the district court will be affirmed.

Affirmed.